Vista la moción de la parte demandante en este caso para qué comuniquemos nuestra sentencia a la corte inferior, a la que no se han opuesto los demandados;
Apareciendo que admitida la apelación de los demandados para ante la Corte de Circuito de Apelaciones de los Estados Unidos, Primer Circuito, el 14 de diciembre de 1934 para ser presentada allí dentro de 60 días después de la citación y habiendo sido citada la demandante para ello, sin que a pesar del tiempo transcurrido hayan prestado los apelantes la fianza que les fué fijada para suspender la ejecución de nuestra sentencia, comuniqúese nuestro fallo a la corte inferior para su cumplimiento.